               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

BLAKE SANDLAIN,

     Plaintiff,

v.                                   CIVIL ACTION NO. 1:19-00072

BARBARA RICKARD, Warden,

     Defendant.

                   MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).   Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation (“PF&R”) on June 6,

2019, in which he recommended that the district court deny

plaintiff’s application to proceed without prepayment of fees and

application for a writ of habeas corpus, dismiss plaintiff’s

petitions under 28 U.S.C. § 2241, and remove this matter from the

court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.    The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.    Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).   Moreover, this court need not conduct a de novo
review when a plaintiff “makes general and conclusory objections

that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.”      Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

         On June 26, 2019 and July 22, 2019, Sandlain filed

motions for an extension of time to file objections to the PF&R.

Those motions were granted and Sandlain was given until August

30, 2019, to file his objections.1   On August 26, 2019, Sandlain

filed a “Motion to Object that the 2241 is Denied In the Above

Case Number, and Request that the Merits on the 2241 Motion is

Heard in this Court” (ECF No. 28) which the court has treated as

his objections to the PF&R.2   After the deadline for filing

objections had passed, Sandlain filed the following:

         1)   “Motion to Supplement 2241" (ECF No. 30);

         2)   “Motion to Object to Report and Recommendation that
              Writ of Mandamus is Denied by Blake Sandlain” (ECF
              No. 31);

         3)   “Supplement Pursuant to Rule 28(J) in Deciding 2241
              Filed with this Court” (ECF No. 32);

         4)   “Motion by Blake Sandlain Pursuant to Rule 28(J) to
              Supplement 2241 Petition” (ECF No. 33);

         5)   “Supplement Motion by Blake Sandlain” (ECF No. 34);


     1
       The motion for an extension of time filed on August 5,
2019 (ECF No. 27) is DENIED as moot.
     2
       That document is not entirely responsive to the PF&R in
this case as Sandlain repeatedly refers to various positions the
government takes. However, the government was not directed to
file a response in this case.

                                 2
         6)    “Motion by Blake Sandlain to Supplement in the Above
               Case of 2241 Pursuant to Rule 28(J)” (ECF No. 35);

         7)    “Motion by Blake Sandlain to Supplement 2241 in the
               Above Case Number Pursuant to Rule 28(J)” (ECF No.
               36);

         8)    “Supplement by Blake Sandlain Pursuant to Rule 28(J)
               in Deciding 2241 Filed with this Court” (ECF No.
               37);

         9)    “Motion by Blake Sandlain to Supplement Pursuant to
               Rule 28(J) to Show This Honorable Court that it
               Retain Jurisdiction to Hear the Merits in the Above
               Case Number” (ECF No. 38);

         10)   “Motion by Blake Sandlain to Supplement Pursuant to
               28(J)” (ECF No. 39);

         11)   “Motion by Blake Sandlain to Supplement 2241 Pending
               with this Court” (ECF No. 40);

         12)   “Motion by Blake Sandlain of Relevant Authority
               Pursuant to 2241 Supplement Already Filed with the
               Court” (ECF No. 41); and

         13)   “Motion to Supplement Relevant Authority to 2241
               Recently Filed with the Court” (ECF No. 46).

These motions to supplement and the like, most of which are not

responsive to the PF&R,3 are DENIED.    With respect to Sandlain’s

objections that were timely filed, see ECF No. 28, the court has

conducted a de novo review.

         On January 8, 2015, in the United States Court for the

Eastern District of Michigan, Sandlain pled guilty to being a


     3
       For example, the “Motion of Relevant Authority Pursuant to
2241 Supplement Already Filed with the Courts”, filed on January
28, 2020, is directed at alleged errors that occurred during his
§ 2255 motion that was dismissed in 2015. The proper venue to
address those errors is the United States Court of Appeals for
the Sixth Circuit.

                                  3
felon in possession of a firearm, in violation of 18 U.S.C. §

922(g), and possession with intent to distribute heroin, in

violation of 21 U.S.C. § 841(a)(1).   On May 21, 2015, Sandlain

was sentenced to a term of imprisonment of 180 months, consisting

of 120 months on the felon in possession charge and 180 months on

the drug charge, sentences to run concurrently.   His sentence was

largely driven by his criminal history as he was found to be a

career offender under the advisory sentencing guidelines.

         Magistrate Judge Aboulhosn concluded that plaintiff’s

claim was properly considered under 28 U.S.C. § 2255, and not 28

U.S.C. § 2241, because he was challenging the validity of his

conviction and the sentence imposed by the Eastern District of

Michigan.    Motions under § 2255 are to be filed in the sentencing

court.   However, because plaintiff had not obtained authorization

to file a second or successive § 2255, Magistrate Judge Aboulhosn

determined that plaintiff’s motion should be dismissed rather

than transferred to the sentencing court.

         Sandlain objects to the PF&R’s ultimate conclusion that

he is unable to proceed under the savings clause and, therefore,

his claim is not cognizable under § 2241.   To that end, he

asserts that “essentially every circuit has allowed Mathis (2016)

and Descamps (2013) to be brought under 2241 savings clause.”

PF&R at 2.




                                  4
          As Magistrate Judge Aboulhosn correctly noted, Sandlain

challenges the validity of his sentence and, therefore, in view

of the nature of his claims, his application must be considered

to be a Motion to Vacate, Set Aside or Correct his sentence under

§ 2255.    Motions under 28 U.S.C. § 2255 are the exclusive remedy

for testing the validity of federal judgments and sentences

unless there is a showing that the remedy is inadequate or

ineffective.    See Hahn v. Moseley, 931 F.3d 295, 300 (4th Cir.

2019) (“Generally, defendants who are convicted in federal court

must pursue habeas relief from their convictions and sentences

through the procedures set out in 28 U.S.C. § 2255.”).    The

remedy under § 2241 is not an additional, alternative or

supplemental remedy to that prescribed under § 2255.

          “Nonetheless, § 2255 includes a ‘savings clause’ that

preserves the availability of § 2241 relief when § 2255 proves

`inadequate or ineffective to test the legality of a [prisoner’s]

detention.’”    Hahn, 931 F.3d at 300 (quoting 28 U.S.C. §

2255(e)); see also In re Jones, 226 F.3d 328, 333 (4th Cir. 2000)

(“[W]hen § 2255 proves `inadequate or ineffective to test the

legality of . . . detention,’ a federal prisoner may seek a writ

of habeas corpus pursuant to § 2241.”).    “In determining whether

to grant habeas relief under the savings clause, [a court should]

consider (1) whether the conviction was proper under the settled

law of this circuit or Supreme Court at the time; (2) if the law


                                  5
of conviction changed after the prisoner’s direct appeal and

first § 2255 motion; and (3) if the prisoner cannot meet the

traditional § 2255 standard because the change is not one of

constitutional law.”    Hahn, 931 F.3d at 300-01 (citing In re

Jones, 226 F.3d at 333-34).

          The United States Court of Appeals for the Fourth Circuit

has also held that a person in federal custody may, under certain

circumstances, use the savings clause under § 2255 to challenge

his sentence.    See United States v. Wheeler, 886 F.3d 415, 428

(2018).    In Wheeler, the Fourth Circuit held that § 2255 is

inadequate or ineffective to test the legality of a sentence

when:

          (1) at the time of sentencing, settled law of this
          circuit or the Supreme Court established the
          legality of the sentence; (2) subsequent to the
          prisoner's direct appeal and first § 2255 motion,
          the aforementioned settled substantive law changed
          and was deemed to apply retroactively on
          collateral review; (3) the prisoner is unable to
          meet the gatekeeping provisions of § 2255(h)(2)
          for second or successive motions; and (4) due to
          this retroactive change, the sentence now presents
          an error sufficiently grave to be deemed a
          fundamental defect.

Id. at 429 (citing In re Jones, 226 F.3d 328, 333–34 (4th Cir.

2000)).

          The plaintiff bears the burden of showing the inadequacy

or ineffectiveness of a § 2255 motion.    See McGhee v. Hanberry,

604 F.2d 9, 10 (5th Cir. 1979).    The fact that relief under §

2255 is barred procedurally or by the gatekeeping requirements of

                                  6
§ 2255 does not render the remedy of § 2255 inadequate or

ineffective.    See In re Jones, 226 F.3d at 332-33; Young v.

Conley, 128 F. Supp.2d 354, 357 (S.D.W. Va. 2001); see also

Cradle v. United States, 290 F.3d 536, 538-39 (3d Cir. 2002) (“It

is the inefficacy of the remedy, not the personal inability to

use it, that is determinative.    Section 2255 is not inadequate or

ineffective merely because the sentencing court does not grant

relief, the one-year statute of limitations has expired, or the

petitioner is unable to meet the stringent gatekeeping

requirements of the amended § 2255.”) (citations omitted).       A

section 2241 petition that seeks to challenge the validity of a

federal sentence must either be dismissed or construed as a

section 2255 motion.    Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir.

2000).

          With respect to his claim under Mathis and Descamps,

Magistrate Judge Aboulhosn concluded that plaintiff could not

satisfy the second prong of the Wheeler test because those

decisions do not apply retroactively on collateral review.

Magistrate Judge Aboulhosn was correct on this point as numerous

courts, in both the Fourth and Sixth circuits, have concluded

that Mathis and Descamps do not apply retroactively on collateral

review.    See, e.g., In re Conzelmann, 872 F.3d 375, 376 (6th Cir.

2017) (“Mathis does not work either.    It did not announce a new

rule of constitutional law made retroactive by the Supreme Court.


                                  7
. . .    The Court’s holding in Mathis was dictated by precedent

(indeed two decades worth).”); Goins v. United States, No. 16-

6826, 2017 WL 6546952, *1 (6th Cir. June 26, 2017) (“[T]he

holdings in Mathis and Descamps are not new rules of

constitutional law that the Supreme Court has made retroactive to

cases on collateral review.”); Diaz v. Beckley, CIVIL ACTION NO.

5:18-cv-00248, 2019 WL 6717635, *1 (S.D.W. Va. Dec. 10, 2019)

(“District courts within the Fourth Circuit have determined that

Descamps merely crystallized its previous rulings and has not

been applied retroactively on collateral review. . . .

Similarly, the Supreme Court’s decision in Mathis sets forth a

procedural rule that has not been made retroactive on collateral

review.”) (internal citations and quotations omitted); Barnes v.

Bragg, C/A No. 1:18-1181-JFA-SVH, 2018 WL 4557085, *3 (D.S.C.

June 14, 2018) (“Petitioner cannot satisfy the criteria to invoke

§ 2255's savings clause to proceed under § 2241.    Petitioner is

not able to meet the savings clause in In re Jones, as neither

Descamps or Mathis have decriminalized the criminal conduct . . .

for which Petitioner was convicted.    Petitioner is also unable to

meet the Wheeler savings clause, as neither Descamps or Mathis

announced a new rule of law retroactively applied on collateral

review.”).

        Plaintiff’s reliance on cases from other circuits does

nothing to advance his argument because those cases are not


                                   8
binding on this court.   The only two circuits that do matter with

respect to this case—the Fourth and Sixth Circuits—have never

allowed an inmate to pursue a Mathis and/or Descamps claim under

the savings clause.    Furthermore, to the extent that those out-

of-circuit cases might be helpful,4 the cases do not say exactly

what Sandlain says they do.   For example, in Holt v. United

States, the court refused to allow Holt to pursue a second

collateral attack on his sentence under § 2255 because, as that

court noted, “Mathis has not been declared retroactive by the

Supreme Court—nor is it a new rule of constitutional law.”     843

F.3d 720, 722 (7th Cir. 2016).   The Holt court did not even

consider whether relief pursuant to Mathis would be available in

a § 2241 proceeding.

     Furthermore, under the fourth prong of the Wheeler test, a

sentencing error must be sufficiently grave to be deemed a

fundamental defect.    Courts in both the Fourth and Sixth Circuits

have concluded that errors in applying the advisory guidelines

are not cognizable in habeas review.   See Bullard v. United

States, 937 F.3d 654, (6th Cir. 2019) (A “misapplication-of-an-

advisory-guidelines-range claim is . . . not cognizable under §


     4
       Several of the cases cited by Sandlain are impossible to
find because the citations he uses are incomplete. For example,
he cites a case, United States v. Smith, presumably from the
Ninth Circuit, wherein the court allegedly stated “that Mathis
(2016) and Descamps (2013) are statutory clarification rules that
[are] retroactive under 2241 collateral review.”). See PF&R at
2.

                                  9
2255. . . .      Indeed, every circuit to look at the issue has

agreed that a defendant cannot use a § 2255 motion to vindicate

non-constitutional challenges to advisory guideline calculations.

. . .       Bullard cannot use § 2255 . . . to attack collaterally his

designation as career offender under the Sentencing Guidelines.

Both are best left for direct review.”) (internal citations and

quotations omitted); United States v. Foote, 784 F.3d 931, 936

(4th Cir. 2015) (“sentencing a defendant pursuant to advisory

Guidelines based on a career offender status that is later

invalidated” is not “a fundamental defect which inherently

results in a complete miscarriage of justice”).

            Sandlain is asking a court in West Virginia, where he is

incarcerated, to vacate a sentence imposed by a court in

Michigan.      After that court has already declined to do so.

Twice.      See PF&R at 5.   He does so despite the fact that his

Mathis argument was presented to the habeas court overseeing his

§ 2255 motion, see PF&R at 5, and Descamps was decided before he

was even sentenced.      While Wheeler does provide an avenue for

federal prisoners to challenge their sentences under the savings

clause, at least in the Fourth Circuit, that avenue is narrow.

And, for the reasons discussed above, Sandlain cannot satisfy the

Wheeler criteria.5


       Sandlain’s claim would likewise fail were he incarcerated
        5

in the Sixth Circuit as that court has taken a more restrictive
view of when the savings clause should apply. See Hueso v.

                                    10
       Having reviewed the Findings and Recommendation filed by

Magistrate Judge Aboulhosn, the court hereby OVERRULES

plaintiff’s objections and adopts the findings and

recommendations contained therein.     Accordingly, the court hereby

DENIES plaintiff’s application to proceed without prepayment of

fees and costs, DENIES plaintiff’s petition under 28 U.S.C. §

2241 for a writ of habeas corpus, DISMISSES plaintiff’s petition

under 28 U.S.C. § 2241, and directs the Clerk to remove this case

from the court’s active docket.

       Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).    A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”    28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing


Barnhart, 948 F.3d 324, 340 (6th Cir. 2020) (“Disagreements among
the circuit courts often create the potential for the unequal
treatment of similarly situated parties. Here, Gerald Wheeler
could pursue in the Fourth Circuit the habeas claim that Ramon
Hueso may not raise in the Sixth. A federal prisoner’s ability
to seek habeas relief under § 2241 should not depend on where the
executive branch opts to confine him.”).

                                  11
standard is not satisfied in this instance.        Accordingly, the

court DENIES a certificate of appealability.

          The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff, pro se, and counsel of

record.

          IT IS SO ORDERED this 24th day of February, 2020.

                                        ENTER:



                                       David A. Faber
                                       Senior United States District Judge




                                  12
